DETAILED ACTION
This action is responsive to the amendment filed with Terminal Disclaimer (TD) on 01/06/2022:
Claims 21-40 have been examined.
Claims 1-20 have been canceled by Applicant.
Claims 21-26, 28-33, and 35-40 have been amended by Applicant.
Claims 22-24, 29-31 and 36-38 withdrawn from consideration
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.
	


Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have partially overcome the 112(a) or 112 1st paragraph rejections to claims 21-26, 28-33 and 35-40 from the previous Office Action.
1.1	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1.1	Claims 21-24, 28-31 and 35-38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
1.1.2	Claims 21, 28 and 35 recite the following limitation/feature: “ranking/rank the driver system based at least in part on compatibility between transportation request and known route associated with the driver system” that is not supported or described in the specification, as originally filed or as published.
	 While the specification, at least as published, provides support for the following features: “system that determines a ranked list based at least in part on the compatibility and provides a ride offer to a driver based on the ranked list (e.g., the system chooses the driver associated with the most compatible typical route); … multiple drivers that get a request at the same time—for example, N drivers from the ranked list that are provided with the request at the same time (e.g., the top N of the list); … the next driver on the ranked list that is chosen and provided with the ride offer” in Para [0017]; “… generating a ranked list of compatible potential rides; the ranked list that is then used to offer the rides to a casual driver and if accepted is offered to a rider to receive a ride from the casual driver that accepted,” in Para [0018]; “… ranked list that is determined based at least in part on the compatibility; the ranked list that is determined by sorting the typical routes from most compatible to least compatible; … a ride offer that is provided to a driver of the one or more casual drivers based at least in part on the ranked list,” in Para [0034], the specification is SILENT about the claimed “ranking/rank the driver system based at least in part on compatibility between transportation request and known route associated with the driver system.” Clarification and/or appropriate corrections required.
FOR THE PURPOSE OF THIS EXAMINATION, the limitation/feature “ranking/rank the driver system based at least in part on compatibility between transportation request and known route associated with the driver system” is not given patentable weights and are withdrawn from consideration.
Hence, in light of the specification (particularly Para [0017, 0018, 0034], emphasis added), and taking into consideration that it is well known in the art that a driver of a vehicle can technically be a transportation provider, as well as the same driver of the same vehicle can technically and practically carry and use a portable/mobile electronic device capable of providing assistance to the driver to provide transportation services, it will be interpreted that the claims in the instant application are directed to 
1.1.3	Claims 22, 29 and 36 recite the following limitations/features: “ranking a plurality of driver systems” that are not supported or described in the specification, as originally filed or as published. The specification is SILENT about the claimed “ranking a plurality of driver systems.” Clarification and/or appropriate corrections required.
FOR THE PURPOSE OF THIS EXAMINATION, claims 22, 29 and 36 are withdrawn from consideration.
1.1.4	Claims 23, 30 and 37 recite the following limitation/feature: “newly-activated driver system” that is not supported or described in the specification, as originally filed or as published. The specification is SILENT about the claimed “newly-activated driver system.” Clarification and/or appropriate corrections required.
FOR THE PURPOSE OF THIS EXAMINATION, claims 23, 30 and 37 are withdrawn from consideration.
1.1.5	Claims 24, 31 and 38 recite the following limitations/features: “driver system associated with an area or employer having a threshold number of drivers;” “prioritizing the at least one driver system based on the at least one driver system being associated with the area or employer having a threshold number of drivers” that are not supported or described in the specification, as originally filed or as published. The specification is SILENT about the claimed “driver system associated with an area or employer having a threshold number of drivers;” “prioritizing the at least one driver system based on the at least one driver system being associated with the area or employer having a threshold number of drivers.” Clarification and/or appropriate corrections required.
FOR THE PURPOSE OF THIS EXAMINATION, claims 24, 31 and 38 are withdrawn from consideration.

2.	Applicant’s amendments have partially overcome the 112(b) or 112 2nd paragraph rejections to claims 21-40 from the previous Office Action.

2.1	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1.1	Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.2	Claims 21, 28 and 35 recite the following limitation/feature “ranking/rank driver system based at least in part on compatibility between transportation request and known route associated with the driver system” that is unclear what it is, neither this limitation/feature is supported or described in the specification, as originally filed or as published, which renders the claims indefinite.
	 While the specification, at least as published, provides support for the following features: “system that determines a ranked list based at least in part on the compatibility and provides a ride offer to a driver based on the ranked list (e.g., the system chooses the driver associated with the most compatible typical route); … multiple drivers that get a request at the same time—for example, N drivers from the ranked list that are provided with the request at the same time (e.g., the top N of the list); … the next driver on the ranked list that is chosen and provided with the ride offer” in Para [0017]; “… generating a ranked list of compatible potential rides; the ranked list that is then used to offer the rides to a casual driver and if accepted is offered to a rider to receive a ride from the casual driver that accepted,” in Para [0018]; “… ranked list that is determined based at least in part on the compatibility; the ranked list that is determined by sorting the typical routes from most compatible to least compatible; … a ride offer that is provided to a driver of the one or more casual drivers based at least in part on the ranked list,” in Para [0034], the specification is SILENT about the claimed “ranking/rank driver system based at least in part on compatibility 
FOR THE PURPOSE OF THIS EXAMINATION, the limitation/feature “ranking/rank driver system based at least in part on compatibility between transportation request and known route associated with the driver system,” is not given patentable weights and are withdrawn from consideration.
Hence, in light of the specification (particularly Para [0017, 0018, 0034], emphasis added), and taking into consideration that it is well known in the art that a driver of a vehicle can technically be a transportation provider, as well as the same driver of the same vehicle can technically and practically carry and use a portable/mobile electronic device capable of providing assistance to the driver to provide transportation services, it will be interpreted that the claims in the instant application are directed to “determining a compatibility between the transportation request and a known route associated with a driver, wherein determining the compatibility comprises:… ranking the driver based at least in part on the compatibility between the transportation request and the known route associated with the driver; and match the transportation request to the driver based at least in part on the ranking.”  
2.1.3	Claims 22-27, 29-34 and 36-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	
Double Patenting
1.	Applicant’s Terminal Disclaimer (TD) filed on 01/06/2022 has overcome the nonstatutory double patenting rejections to claims 21-40 from the previous Office Action.
	

Allowable Subject Matter
1.	Claims 21, 28 and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 22-24, 29-31 and 36-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	Claims 22-27, 29-34 and 36-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection.  
2.	Applicant argues, on page 12 of 13 of the remarks filed 01/06/2022 that “[a]s the Examiner agreed during the Examiner Interview, amendments to the claims as provided in this response render the § 112 rejections moot. Specifically, the Examiner agreed that replacing "transportation provider device" with "driver system" overcomes the § 112 rejections,” HOWEVER, the Examiner kindly draws Applicant’s attention at the Applicant-Initiated Interview Summary, from 12/13/2021, where it is stated as the following: “[d]iscussed proposed amendments (attached) that appear (Emphasis added) to overcome the 112 1st and 2nd paragraphs rejections from the previous office action. Applicant will file finalized amendments. (Emphasis added),” meaning that the newly added term "driver system" is supported in the specification, while the previously claimed term "transportation provider device" is NOT supported in the specification, and NO other agreement had been reached during the interview at that time. 
However, upon conducting updated search, the Examiner found NO support (Emphasis added) for the newly added limitations/features in the amended claims, such as “ranking/rank the driver system based at least in part on compatibility between transportation request and known route associated with the driver system;” “ranking a plurality of driver systems;” “newly-activated driver system;” “driver system associated with an area or employer having a threshold number of drivers;” “prioritizing the at least one driver system based on the at least one driver system being associated with the area or employer having a threshold number of drivers,” in the specification as originally filed or as published. 
The specification, as originally filed, or as 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662